DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed on 11/30/2018.
Election/Restrictions
Applicant’s election of Invention 1, claims 1-4 and 9-13 without traverse in a response on 05/13/2021 is acknowledged.  Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.  In this Office Action, claims 5-8 are withdrawn, and claims 1-4 and 9-13 are examined.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 11/30/2018, 07/08/2019, 07/25/2019 and 01/03/2020 have been considered.
Claim Objections
Claim 9 is objected to for grammatical errors including “a body including stack” and “being connected to the patterns of immediately adjacent insulating layers by connecting pattern” which have been interpreted to mean “a body including [a] stack” and “being connected to the patterns of immediately adjacent insulating layers by connecting [patterns]”, respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 9-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 9, the phrase “each having a pattern” (first paragraph, second and third line), is not well defined, since it is ambiguous what “each” refers to. Examiner has interpreted the phrase to mean “each layer having a pattern”.
Regarding Claims 10-13 are indefinite since they depend directly or indirectly on claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashima et al., (hereinafter Nakashima), U.S. Patent Application Publication 2019/0088396.
Regarding Claim 1, Nakashima teaches, an inductor (Fig. 3) comprising: 
a body (10) in which a plurality of insulating layers (63a-63h) on which a plurality of coil patterns (41-48) are arranged are stacked; and first and second external (20, 30) electrodes disposed inside the body, wherein 

the first and second external electrodes (20, 30) are directly connected to the opposing ends of the plurality of coil patterns inside the body.  (Nakashima: Figs. 1-4, para. [0034], [0039], [0041]).
Regarding Claim 2, Nakashima further teaches, wherein 
the first and second external electrodes (20, 30, 21-28, 31-38) are directly connected to the plurality of coil patterns (41, 48) and include a first electrode layer (the first electrode layer of electrodes 20, 30, 21-28, 31-38) deposited with the same material (Nakashima teaches both the coil layers 41-48 and outer conductor layers 20, 30, 21-28, 31-38 comprise “a metal having a low electrical resistance (for example, silver (Ag), copper (Cu), or gold (Au)) or an alloy whose main component is any of these metals” [0046]) as that of the plurality of coil patterns (41-48).  (Nakashima: Fig. 3, para. [0046]).
Regarding Claim 3, Nakashima further teaches, wherein the first and second external electrodes (20, 30, 21-28, 31-38) further include a plurality of plating layers (not shown, teaches “includes a covering layer that covers the first outer electrode 20 and the second outer electrode 30…[the] covering layer may also include a plurality of layers…includes a Ni plating…and a Sn plating” [0037]) disposed on the first electrode layer.  (Nakashima: Fig. 3, para. [0037]).
Regarding Claim 4, Nakashima further teaches, wherein an outermost plating layer (not shown, cover layers of electrodes 20, 30) among the plurality of plating layers is exposed to the outside of the body.  (Nakashima: Fig. 3 and 4, para. [0037], [0041]).
Regarding Claim 9, Nakashima teaches, an inductor (Fig. 3) comprising: 

each [layer] having a pattern (41-48) disposed thereon, 
each of the patterns of the intermediate insulating layers being connected to the patterns of immediately adjacent insulating layers by connecting [patterns] (51-57) disposed on opposing ends of corresponding patterns, 
the patterns and the connecting patterns together comprising 
a coil (40) disposed inside the body such that 
the patterns on the first and the last insulating layers (63a, 63h) form opposing ends of the coil; and 
first and second external electrodes (20, 30) disposed inside the body and directly connected respectively to the opposing ends of the coil.  (Nakashima: Figs. 1-4, para. [0034], [0039], [0041]).
Regarding Claim 10, Nakashima further teaches, wherein 
wherein the first and second external electrodes include a first electrode layer (the first electrode layer of electrodes 20, 30) formed of a same material as that of the patterns on the first, last and intermediate insulating layers (Nakashima teaches both the coil layers 41-48 and outer conductor layers 20, 30, 21-28, 31-38 comprise “a metal having a low electrical resistance (for example, silver (Ag), copper (Cu), or gold (Au)) or an alloy whose main component is any of these metals” [0046]).  (Nakashima: Fig. 3, para. [0046]).
Regarding Claim 11, Nakashima further teaches, wherein each of the first and second external electrodes further includes a plating layer (“plating” [0037]) disposed on the first electrode layer, the plating layer being exposed to an outside surface of the body (not shown, Nakashima teaches “includes a covering layer that covers the first outer electrode 20 and the second outer electrode 30…[the] covering layer may also include a plurality of  on the first electrode layer.  (Nakashima: Fig. 3, para. [0037]).
Regarding Claim 12, Nakashima further teaches, wherein an external surface of each of the first and second external electrodes (20, 30) substantially matches an external surface of the body (“covering layer may protrude from the component body 10, or may be formed flush with the surfaces of the component body 10” [0037]).  (Nakashima: Figs. 2 and 3, para. [0037]).
Regarding Claim 13, Nakashima further teaches, wherein the pattern (41) on the first insulating layer (63a) is spaced apart from the second external electrode (30, 31), 
the pattern (48) on the last insulating layer (63h) is spaced apart from the first external electrode (20, 28), and 
the patterns (42-47) on intermediate insulating layers are spaced apart from both the first and second external electrodes (20, 30).  (Nakashima: Figs. 1-4, para. [0039], [0041]).
Additional Prior Art
Lee (US 10,312,014 and Foreign Priority Document 10-2015-0156432 with a publicly available date of Feb. 01, 2017) teaches, inter alia, “the first and second external electrodes are directly connected to the opposing ends of the plurality of coil patterns inside the body” of claim 1, and “an external surface of each of the first and second external electrodes substantially matches an external surface of the body” of claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MALCOLM BARNES/
Examiner, Art Unit 2837
5/28/2020

/ELVIN G ENAD/             Supervisory Patent Examiner, Art Unit 2837